         Case 2:20-cv-00197-BSM Document 7 Filed 11/10/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

TIM POYNTER                                                                 PLAINTIFF
REG #21853-032

v.                         CASE NO. 2:20-CV-00197-BSM

M. Greer, et al.                                                         DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed without prejudice.

      IT IS SO ORDERED, this 10th day of November, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
